Powell, J.
1. A plea alleging fraud, but not alleging specific acts constituting fraud, should be stricken on demurrer.
2. One who, in the absence of fraud, knowingly gives his promissory notes for a sum of money for the purchase-price of land for which he accepts from the payee of the notes a bond for title, conditioned upon the pay- : ment of that sum, can not defeat the collection, of the notes by show*61ing an antecedent executory agreement on tlie payee’s part to give him tlie land, or a part of the purchase-price, or to sell it to him at a price different from that stated in the written contract.
Complaint, from pity court of Tbomasville — Judge Hansell. February 8, 1907.
Submitted March 29
Decided May 24, 1907.
21. Baum, W. C. Snodgrass, E. P. S. Denmark, for plaintiff.
3. Tlie evidence demanded a verdict for the plaintiff.

Judgment reversed.